On Rehearing.
On application for rehearing appellant insists that the opinion does not correctly *Page 590 
reflect his second assignment of error. He insists that the lower court erred in entering a judgment for damages for detention, when no evidence of such damages was offered on the trial in the court below, other than evidence as to past due rent. He further insists there is a legal distinction between a judgment for damages for detention and a judgment for rent.
The complaint on which the case was tried in the circuit court claimed damages for the detention of the premises sued for. Proof of the detention and the value of the rent proves the complaint. So far as this case is concerned, there is no legal distinction between a judgment "for damages for detention" and a "judgment for rent." No special damages, as provided for by section 977, Title 7, Code, are here involved.
The application for rehearing is overruled.
GARDNER, C. J., and BROWN, and SIMPSON, JJ., concur.